DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 26 Aug 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Nov 2021 has been entered.

Amendments Received
Amendments to the claims were received on 30 Nov 2021, and were entered on 23 Dec 2021 with the filing of an RCE.

Status of the Claims
Canceled: 8 and 21
Examined herein: 1–7, 9–20, 22 and 23

Priority
In this action, all claims are examined as though they had an effective filing date of 30 Nov 2021. As explained below, all claims recite subject matter that is not supported by the originally-filed disclosure, and that was first presented in the amendment of 30 Nov 2021.  In future actions, the 

Withdrawn Objections
The objection to claim 17 is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
All rejections of claims 8 and 21 are hereby withdrawn; their cancelation moots the rejections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–7, 9–20, 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9 recite "a component model". This term does not have a clear, consistent plain meaning the art, and the disclosure does not define it.  The claims therefore do not distinctly claim the subject matter of the invention: what kinds of models fall within the scope of "a component model".  Hereinafter, the component model will be interpreted as referring to "a prevalence model [that] comprises the different prevalence values over a given demographic segmentation and/or of risk factors" (specification, p. 8, ll.  37–38)
Claim 20 recites "providing, for selection via the interface"; "the interface" lacks sufficient antecedent basis.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–7 and 9–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite "a component model".  Even having reviewed the portions of the specification that Applicant states provide support for the newly-presented limitations (Reply of 30 Nov 2021, p. 12), the examiner has been unable to find sufficient support for this limitation.
None of the dependent claims remedies this deficiency, so they are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22 and 23 are rejected under 35 USC § 101 because the claimed invention(s) is/are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or 
Mathematical concepts recited in the claims include "generating … a Bayesian network model"; "modelling … relationships between nodes corresponding to respective ones of the signs and diseases"; "determining an initial probability being a first prevalence of the first disease"; "generating, based on the Bayesian network model …, an output comprising a set of probabilities"; and "determining… a probability corresponding to the first disease".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining in a first acquisition, a set of first factors …"; "obtaining in a second acquisition, a second set of factors …"; "obtaining in a third acquisition, a third set of factors …"; "determining that first received user input corresponds to a generic descriptor of a given sign in an ontology of signs"; "obtaining… descriptors of detailed signs to which the given sign is generic in the ontology of signs"; "obtaining … the descriptor of the detailed sign"; and "selecting a part of a prevalence model".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 22 recites additional elements that are not abstract ideas: that the abstract idea is "computer-implemented", including the steps of "storing said [] factors in a memory" and "providing, for selection via [an] interface, the descriptors of the detailed signs".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that 
Dependent claim 23 does not recite any additional non-abstract elements; it is wholly directed to further aspects of the Bayesian network, which is part of the abstract idea.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to 
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–7, 9–20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov, et al. (US 2003/0065535); Bucci, et al. (Hawaii International Conference on System Sciences 2011); and Ghanbari, et al. (US 2014/0122109).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations, and to address newly-presented claims 22 and 23.
With respect to claims 1 and 22, Karlov teaches "a system and method of diagnosing diseases from biological data" (0008).  This method includes acquiring data including age and sex of the patient (0063).  The method includes using a database (0102) that includes information about prior probabilities (i.e. an "incidence statistic") of a plurality of diseases (0058) with associated symptoms (0056).  The method also includes generating sensitivity and specificity statistics for the association of the symptom to the disease (0088).  The method uses all of this information in a Bayesian network (0113–0116) to calculate a likelihood of each possible disease given the symptom and patient data (0058).  Karlov 
Karlov does not teach that the Bayesian network model "encod[es] nodes and relationships between respective nodes corresponding to the input factors" as described.
Bucci teaches a Bayesian network for diagnosing medical conditions.  The network includes a set of nodes representing observations (i.e. "input factors") and diseases, with nodes related by links representing conditional probabilities (p. 4 § 4; p. 5, Fig. 2).  Bucci further teaches that the nodes related to medical tests can include parameters about the sensitivity and/or specificity of the tests (p. 5, mid. of col. 2).  Bucci teaches that this system is advantageous for medical diagnosis applications because it represents both diagnostic data and probabilistic information related to that data (p. 6 § 7).
Karlov also does not teach that acquiring data about patient symptoms includes (i.e. the "third set of factors") "determining that the first received user input corresponds to a generic descriptor of a given sign …" to "obtaining, based on second received user input corresponding to a descriptor of a detailed sign … associated with the given sign".
Ghanbari teaches "a system and method for collecting information about and diagnosing patient medical conditions" (0006).  In this system, "the patient may express their symptoms in their own words" and "the system may also request additional information from the user such as sex, age, and existing conditions" (0047).  The system analyzes this input and "detects symptoms and characteristics of those symptoms while the patient enters the data and updated [sic] the display on the end-user terminal in real-time based on the extracted information. NLP leverages medical ontologies to recognize key sympotomic [sic] concepts" (0048).  "The server analyzes the data … to identify likely potential i.e. the clarifying questions "obtain[] … descriptors of detailed signs to which the given sign is generic in the ontology of signs".  "When new evidence is provided … the system recalculates the confidences of the candidate diagnoses in accordance with the new evidence" (0051), which implies that the statistical parameters for the specific, clarified observational information are different than the statistical parameters of the general observational information; both Karlov and Bucci teach that the statistical parameters may be sensitivity and specificity.  Ghanbari teaches that this system is advantageous for capturing medical data from natural-language reports and dynamically diagnosing patients from the captured data (0036).
With respect to claim 2, Karlov teaches acquiring data about drugs (0060), which are a type of "medical product" (specification p. 26, l. 6: "products such as medications").
With respect to claim 3, Karlov teaches data comparing the efficacy of different drug treatments (0060); i.e. "a first group of patients [that] is associated with [a] first product and a second group of patients [that] is associated with [a] second product" (specification, p. 26, l. 18 – p. 27, l. 8; discussed comparing drug to placebo effects).
With respect to claim 4, Karlov teaches using a standardized vocabulary of diagnostic codes (0305–0306); i.e. an "ontology" associating symptoms and diagnoses.
With respect to claim 5, Karlov teaches that the data include sensitivity and specificity statistics for the association of the symptom to the disease (0088).

With respect to claim 8, Karlov teaches initial values for the possible diseases (0058).
With respect to claim 9, Karlov teaches a system that acquires data including age and sex of the patient (0063).  The system includes a database (0102) that includes information about prior probabilities (i.e. a "prevalence statistic") of a plurality of diseases (0058) with associated symptoms (0056).  The system generates sensitivity and specificity statistics for the association of the symptom to the disease (0088).  The system includes a Bayesian network (0113–0116) that calculates a likelihood of each possible disease given the symptom and patient data (0058).
With respect to claim 10, Karlov teaches that the data can include symptoms, medical history, risk factors, age and sex (0062–0063).
With respect to claim 11, Ghanbari teaches that the system can "extract key symptoms and aspects of those symptoms such as severity, frequency, duration, type, etc." (0048); "duration" constitutes "first date of appearance".
With respect to claim 12, Karlov teaches that the relationships within the Bayesian network are modeled using joint conditional probabilities among the symptoms and the diseases (0009; 0058).
With respect to claim 13, Karlov teaches a data fusion technique that validates the relationships among symptoms and diseases (0111–0116).
With respect to claim 14, Karlov teaches acquiring data about drugs (0060), which are a type of "medical product" (specification p. 26, l. 6: "products such as medications").
With respect to claim 15, Karlov teaches data comparing the efficacy of different drug treatments (0060); i.e. "a first group of patients [that] is associated with [a] first product and a second 
With respect to claim 16, Karlov teaches that the sensitivity and specificity are probabilities (0058).
With respect to claim 17, Ghanbari teaches that the system automatically identifies potentially relevant signs/symptoms, and prompts the user with follow-up questions about these relevant signs and symptoms (0050–0052; Fig. 3C).
With respect to claim 18, Karlov teaches identifying tests that are most likely to be discriminative among the possible diseases (0336).
With respect to claim 19, Karlov teaches displaying the results of the analysis using a graphical interface (0381).
With respect to claims 20 and 22, Karlov teaches implementing the system using software (0381).
With respect to claim 23, Bucci teaches that the Bayesian network includes a set of nodes representing observations (i.e. "input factors") and diseases, with nodes related by links representing conditional probabilities (p. 4 § 4; p. 5, Fig. 2).  
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the medical ontology of Bucci in the system of Karlov, because Bucci teaches that this ontology is useful for representing medical knowledge in a probabilistic way that facilitates diagnostic applications, and Karlov is a diagnostic application that uses probabilistic reasoning.  Given that both are directed to probabilistic diagnosis systems, said practitioner would have readily predicted that the combination 
Said practitioner also would have been motivated to use the medical diagnostic software of Ghanbari as the interface for the system of Karlov and Bucci, because Ghanbari teaches that such an interface is advantageous for interpreting natural-language responses from a patient and using the patient information with a structured diagnostic ontology to generate diagnoses and identify follow-up observations.  Given that both Ghanbari and the combination of Karlov and Bucci are directed to diagnostic computer systems, said practitioner would have readily predicted that the combination would successfully result in a computer system that uses a computer interface that receives observational information from a patient, uses a Bayesian network to diagnose the patient from that information, and provides the diagnosis or additional follow-up questions to the patient.
The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 30 Nov 2021, Applicant recites various claim features, and asserts that "the above combination of features is not disclosed by the Karlov, Bucci, and Ghanbari references" (p. 13).
This argument is based on an unreasonable interpretation of the teachings of Karlov, and on an unreasonable standard for obviousness.
Applicant asserts that "Karlov does not disclose a Bayesian network model" (p. 13).  This is false.  Karlov teaches "the model of disease combinations can be incorporated into the DBA for diagnosing new patients via the so-called Bayesian nets formalism" (0270), and then explains how to use a Bayesian net in the diagnostic system.  Karlov teaches a Bayesian net, but does not provide the detail that a Bayesian net "encod[es] nodes and relationships between respective nodes corresponding to the input factors"; but as explained above, Bucci teaches that a Bayesian network has such features.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually" (MPEP 2145 § IV). In this instance, Applicant has attacked the references individually.  While the examiner acknowledges Applicant's discussion of the differences between each of the prior art references and the claim limitations, the argument fails to establish that the combination of these references fails to satisfy all claim limitations.  Specifically, even though "neither Bucci nor Ghanbari, disclose a determination of initial probabilities as now claimed, let alone generating of a set of probabilities of diseases based on a Bayesian network model" (Reply, p. 13), as explained above, Karlov provides these teachings.  A medical diagnostic Bayesian network as taught by Karlov or Ghanbari calculates the probability of a disease based on signs/symptoms and initial probabilities of the disease, and Bucci teaches that Bayesian networks model probabilistic calculations as a set of nodes with edges representing probabilistic relationships.  The combination of these references therefore teaches the contested limitations.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631